Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 24, 2009 SOMERSET HILLS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-50055 22-3768777 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 155 Morristown Road Bernardsville, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (908) 221-0100 o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 24, 2009, Somerset Hills Bancorp (the "Registrant") entered into a Repurchase Letter Agreement (the "Repurchase Agreement") with the United States Department of Treasury (the "Treasury"). Pursuant to the Repurchase Agreement, the Registrant repurchased the warrant issued to the Treasury in connection with the Registrants participation in the Capital Purchase Program entitling the Treasury to purchase 163,065 shares of the Companys common stock. The Registrant repurchased the warrant for $275,000. A copy of the Repurchase Agreement is attached hereto as Exhibit 10.1 and is incorporated into this Item 1.01 by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits . The following is filed as an Exhibit to this Current Report on Form 8-K: Repurchase Letter Agreement dated June 24, 2009, between Somerset Hills Bancorp and the United States Department of the Treasury. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOMERSET HILLS BANCORP Date: June 24, 2009 By: /s/ Stewart E. McClure, Jr. Steward E. McClure, Jr. President, Chief Executive Officer and Chief Operating Officer
